UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6871


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WENDELL WOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Rebecca Beach Smith, Chief
District Judge. (2:93-cr-00090-3)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendell Wood, Appellant Pro Se.       Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wendell     Wood       appeals        the    district     court’s     order

denying   his    motion     to    reconsider      its   2009   denial     of    his    18

U.S.C. § 3582(c)(2) (2006) motion.                 We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons stated by the district court.                    United States v. Wood,

No. 2:93-cr-00090-3 (E.D. Va. Apr. 23, 2012).                      We dispense with

oral   argument     because       the    facts    and    legal     contentions        are

adequately      presented    in    the    materials       before    the   court       and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2